Title: General Orders, 22 August 1780
From: Washington, George
To: 


					
						Head Quarters Orangetown Tuesday August 22d [1780]
						
							Parole Oronoko 
							 Countersigns To QuinWatchword Watch
						
					
					[Officers] For the Day Tomorrow[:] Brigadier General Wayne[,] Lieutenant Colonels Cobb[,] Vose[,] Brigade Major Ashley
					[Officer] For Guard[:] Major Talbot
					A Corporal and seven men for Fatigue on the Bake house from the 1st Pennsylvania brigade tomorrow morning five o clock to be relieved by a like number from the 2d Pennsylvania brigade the 24th and so on by the other Brigades daily in rotation.
					Orderly Serjeants for Court Martial Tomorrow from the right Wing—for the Orderly office from the 2d Pennsylvania and 2d Massachusetts brigades.
					The Guard at Talman’s to be relieved alternately by the Wings every two days—The right Wing gives the Guard Tomorrow.
					Lieutenant John Whiting of the 12th Massachusetts regiment is appointed Adjutant to the same from the 1st Instant vice Adjutant Englis resigned—and Ensign Samuel Meyricke Quarter Master vice said Whiting.
					The provost Marshal is to make daily returns of the Prisoners in Confinement to the Adjutant General who is to have such as are soldiers removed immediately to their respective brigades or if this should be attended with inconvenience on account of confining them properly there, he is to report their Names and Crimes to the Brigadiers or

Commandants of brigades who are requested to see that they are brought to immediate trial that the long Confinement to which many soldiers have been subjected may be avoided thereby; This is to be considered as a standing order and must be strictly observed.
					All recruits and drafts are to be returned fit for duty and Action after having been fourteen days with their regiment.
					Brigade returns of the rank and file agreeable to the above order are to be delivered at the orderly office tomorrow morning at Guard mounting—The Light Infantry are not to be included.
					
						After Orders
						The Army will march tomorrow morning the General will beat at five—The Assemblé at Six—and the March will commence at seven—The Quarter Master General will furnish the Order of March and the necessary Guides.
					
					
						Order of March
						The Army will march by Platoons from the right in the following Order.
						right Wing[:] The Van Guard consisting of the new Camp Guards of the right Wing[;] St Clairs Division[;] Stirling’s Division[; and] Connecticut Division[.] Park of Artillery[.] Rear Guard consisting of the old Camp Guards of the right Wing[.] Left Wing[:] The Van Guard consisting of the new Camp Guards of the Left Wing[;] Howe’s Division[;] McDougall’s Division[; and] Steuben’s Division[.] Rear Guard Consisting of the old Camp Guards of the Left wing succeeded by Bedkins Corps of Light Dragoons.
						sufficient Escorts for the Baggage of each wing to be detach’d from the rear Guards respectively[.] The Baggage of the Commander in Chief; and of The General Staff of the right Wing. The Baggage of the right wing in the usual order[.] The Baggage of the General Staff of the Left Wing[.] The Baggage of the Left wing in the usual order.
						The whole will move in one Column to the Fork of the road in the rear of the Light Infantry encampment where the two Wings will seperate and march in two Columns—the right with the Park of Artillery will take the schraulenburgh road the Left the Closter Road and will unite at the Ground which will be marked out near the Liberty pole.
						The Baggage will seperate at the same place that of the right Wing with the Commander in Chiefs baggage the Quarter Master and Commissary’s Stores will follow the right Column; the rest will follow the Left Wing.
						The Light Infantry will precede the Left Column two Miles in front ’till further Orders.
						The Corps of Marechausie will join the Light Infantry and take orders from the Marquis de La Fayette.
						
						When the Army arrives at its new Encampment all but the covered Waggons are to be delivered to the orders of the Waggon Mastr Genl.
						The Quarter master serjeant is to be with the Baggage of each regiment according to the regulations but no Baggage Guard whatever.
						The General expects that the strictest order and discipline will be observed on the march and that the officers commanding the respective Columns will communicate with each other and observe a Correspondency of movements.
						The General saw with peculiar pain much irregularity in the last March performed by the Army.
						The Men not well enough to march with their regiments are to remain on the ground with a sufficient number of Surgeons and tents for their accomodation.
						Two officers from each Division are to be left to superintend the sick and collect the stragglers; one of which will march on to the Army the day after tomorrow with all the stragglers and men well enough to march belonging to their divisions respectively.
						Lieutenant Colonel Cobb will command the Van Guard of the right Wing and Lieutenant Colonel Vose that of the Left They will receive their orders from Brigadier General Wayne—Lieutenant Colonel Littlefield to command the rear Guard of the right wing and Lieutenant Colonel Olney that of the Left—They will receive their Orders from Brigadier General Patterson.
						A Field Officer from the Connecticut Line will take the General superintendency of all the sick left on the Ground and will have the officers left from the several Divisions under his Directions.
					
				